      Case 1:19-cv-02645-AJN-KHP Document 249 Filed 12/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CITY OF ALMATY, KAZAKHSTAN,
 and BTA BANK JSC,

                Plaintiffs,

                v.

 FELIX SATER, DANIEL RIDLOFF, BAYROCK                      No. 19 Civ. 2645 (AJN) (KHP)
 GROUP INC., GLOBAL HABITAT
 SOLUTIONS, INC., RRMI-DR, LLC, FERRARI
 HOLDINGS LLC and MEM ENERGY
 PARTNERS LLC,

                Defendants.


         PLEASE TAKE NOTICE THAT, upon the accompanying Memorandum of Law and

Declaration of Matthew L. Schwartz, Plaintiffs City of Almaty and BTA Bank, by and through

their attorneys Boies Schiller Flexner LLP, will move this Court before the Honorable Alison J.

Nathan, at the U.S. District Courthouse for the Southern District of New York, 40 Foley Square,

New York, New York 10007, at such date and time the Court sets, for an order compelling

Defendants Felix Sater, Bayrock Group Inc., and Global Habitat Solutions, Inc. to produce

documents in response to Plaintiffs’ Third Requests for Production, and such other relief as the

Court deems just and proper.


Dated:    New York, New York                          Respectfully,
          December 11, 2020
                                                      /s/ Matthew L. Schwartz
                                                      Matthew L. Schwartz
                                                      BOIES SCHILLER FLEXNER LLP
                                                      55 Hudson Yards
                                                      New York, New York 10001
                                                      Telephone: 212-446-2300

                                                      Attorneys for Plaintiffs City of Almaty,
                                                      Kazakhstan and BTA Bank
